PER CURIAM.
Appellants asked the District Court to require the General Counsel of the National Labor Relations Board to issue a complaint charging unfair labor practices. They also sought to compel the Board to set aside the General Counsel’s refusal. This appeal is from an order dismissing the complaint on the grounds that the District Court had no jurisdiction of the subject matter and that the complaint failed to state a claim on which relief could be granted. The court was clearly right. It “has no power to order the General Counsel to issue a complaint and no power to require the Board to issue an order in a matter which is not before the Board.” Hourihan v. National Labor Relations Board, 91 U.S.App.D.C. 316, 317, 201 F.2d 187, 188, certiorari denied 345 U.S. 930, 73 S.Ct. 792, 97 L.Ed. 1359.
Affirmed.